Citation Nr: 0413670	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  93-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1973, and from January 1974 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

This case was before the Board in March 2003 and the appeal 
was denied.  Subsequently, the matter was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a December 2003 Order, a joint motion for remand was 
granted and the Board's decision was vacated.  The matter has 
been returned to the Board for further action in accordance 
with the CVAC order.  


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002).  CAVC has held that the duty to assist 
the veteran includes conducting a thorough medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  Littke v. Derwinski, 1 
Vet.App. 90, 92 (1990).  The fulfillment of the statutory 
duty to assist includes providing additional VA examinations 
by a specialist when recommended, and conducting a thorough 
and contemporaneous medical examination, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Current medical evidence is insufficient for a ratings 
determination.  Pain on right ankle motion has been 
described, but there has not been documentation of the degree 
of functional limitation caused by the right ankle disorder.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).

To ensure full compliance with due process requirements, the 
case is remanded to the regional office (RO) for the 
following development:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the residuals of his right 
ankle injury.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing.  

With regard to the right ankle disorder, 
the examiner should specify any 
anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  When taking into account 
objective manifestations of pain, the 
examiner should specify whether exhibited 
ankle dysfunction more nearly 
approximates moderate or marked 
limitation of motion and function loss.  
The examiner should reconcile any 
findings with those made on the VA 
examinations in October 1998 and January 
2003.  

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the claim of an increased rating for 
residuals of a right ankle injury.  
Thereafter, the case should be returned 
to the Board, if in order.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 

